     Case 1:21-cv-00293-SHR-EB Document 12 Filed 04/13/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RABII BAGHDAD,                      :
    Petitioner                      :
                                    :            No. 1:21-cv-293
           v.                       :
                                    :            (Judge Rambo)
CLAIR DOLL,                         :
    Respondent                      :

                                 ORDER

     AND NOW, on this 13th day of April 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2241 (Doc. No. 1) is DENIED; and

     2.    The Clerk of Court is DIRECTED to CLOSE the above-captioned
           case.


                                    s/ Sylvia H. Rambo
                                    United States District Judge
